       Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    RAFIK BENAISSA, M.D.,

               Plaintiff,

               v.                                             Case No. 5:19-cv-04080-HLT

    SALINA REGIONAL HEALTH
    CENTER, INC.,

               Defendant.


                                    MEMORANDUM AND ORDER

          Plaintiff Rafik Benaissa, M.D. worked as an orthopedic surgeon at Defendant Salina

Regional Health Center, Inc. as a locum tenens physician. The relationship ended, and Plaintiff

sued Defendant for race, religion, and national-origin discrimination under 42 U.S.C. § 1981 and

Title VII of the Civil Rights Act and retaliation under state law.

          Defendant moves for summary judgment on all claims. Doc. 53. Defendant contends that

Plaintiff’s claims require Plaintiff to show that Defendant was his employer. Because Plaintiff was

an independent contractor and not an employee, Defendant argues that he cannot show this

essential element. Because the Court agrees that no reasonable jury could find that Defendant was

Plaintiff’s employer, the Court grants the motion and enters judgment in Defendant’s favor on all

claims.

I.        BACKGROUND1

          Plaintiff is a board-certified orthopedic surgeon with 22 years of experience in orthopedic

trauma and orthopedic infections. Defendant is a not-for-profit hospital in Salina, Kansas, with a


1
     For purposes of summary judgment, the following facts are uncontroverted or recited in the light most favorable
     to Plaintiff as the nonmoving party. Additional uncontroverted facts may be included in the analysis as
     appropriate.
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 2 of 12




medical staff and peer review committees that include physicians who are employed by Defendant

and physicians who are not employed by Defendant and physicians who are in competing practice

groups or economic competition with one another. All employed physicians have a written

employment agreement with Defendant. And Defendant offers all employed physicians benefits

such as health and dental insurance, retirement benefits, and paid time off.

        Defendant was down to one orthopedic surgeon and needed coverage in that area, so it

contacted LocumTenens.com (“LocumTenens”). Defendant had a contract with LocumTenens

under which LocumTenens assigned physicians to work temporarily at Defendant. Although

Defendant has contracted for locum physicians for short and long-term coverage, Defendant’s

contract with LocumTenens for Plaintiff’s services was intended to be a short-term situation while

Defendant recruited for a permanent placement. At the time Defendant contracted with

LocumTenens for Plaintiff’s services, Plaintiff was a permanent resident of Monte Carlo, Monaco,

and had active or recently active medical licenses in eleven different states and staff privileges at

several other hospitals.

        Defendant’s contract with LocumTenens states:

        •        LocumTenens.com is responsible for sourcing, screening, and selecting Plaintiff;

        •        LocumTenens.com is responsible for paying Plaintiff;

        •        LocumTenens.com is responsible for providing Plaintiff’s medical malpractice
                 insurance;

        •        Plaintiff is an independent contractor of LocumTenens.com;2



2
    In relevant part, the exact language is: “Contractors are independent contractors of [LocumTenens] and/or any
    one of its affiliates (including LT Medical, LLC). Contractors are not employees, agents or subcontractors of
    [LocumTenens]. Because Contractors are independent contractors, neither [LocumTenens], nor you, will be
    responsible for tax withholding or incurring employee social security payments, workers’ compensation
    insurance, unemployment insurance or health insurance. All medical, healthcare, or clinical decisions or actions
    shall be solely those of the Contractor.” Doc. 26-1 at § 7.0.




                                                         2
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 3 of 12




        •        Neither Defendant nor LocumTenens.com is responsible for tax withholding,
                 employee social security payments, workers’ compensation insurance,
                 unemployment insurance, or health insurance;

        •        Plaintiff is solely responsible for all medical, healthcare, and clinical decisions;

        •        Defendant may request that Plaintiff be removed from service at any time “based
                 on [Defendant’s] reasonable dissatisfaction with the clinical performance or
                 professional conduct of [Plaintiff],” or “at any time and for any reason,” provided
                 that LocumTenens receives at least 30 days prior written notice.3

Doc. 26-1.

        Plaintiff began providing services at Defendant on February 1, 2018. Plaintiff did not enter

into a written employment agreement with Defendant, and Plaintiff did not receive any benefits

from Defendant such as health and dental insurance, retirement benefits, or paid time off.

Defendant had certain shifts or blocks of times that needed coverage, and Defendant worked

directly with LocumTenens to schedule Plaintiff’s shifts. Defendant provided most of the medical

tools Plaintiff used for surgeries, and Plaintiff was also able to request specific tools and equipment

based on his personal preferences. Plaintiff did not have authority to hire or fire nurses or other

employees and was required to comply with all of Defendant’s medical staff policies4 and

procedures. Plaintiff performed all work for Defendant on Defendant’s premises (either at the

hospital or clinics) and did not practice at any other facilities during the time he worked for

Defendant. Defendant granted him locum tenens privileges on February 6, 2018, for 120 days and

approved his request to convert from locum tenens privileges to Associate Staff status privileges




3
    The Agreement further provides that “LocumTenens.com will not, in any event, remove a Contractor from or
    cancel an assignment for illegal or discriminatory reasons.” Doc. 26-1 at § 5.3.
4
    There is no evidence in the record that Plaintiff was subject to Defendant’s employment policies and procedures,
    as he did not receive any employment benefits from Defendant.




                                                         3
        Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 4 of 12




on May 31, 2018.5 Throughout his time, Plaintiff had complete autonomy in determining what

work needed to be done for his patients.

          Defendant paid LocumTenens a specified fee for the services of assigned providers (like

Plaintiff), and LocumTenens paid Plaintiff for his work at Defendant. Thus, Defendant made no

monetary payments to Plaintiff and did not issue him an IRS Form W2 for 2018. In his 2018 tax

return, Plaintiff did not list Defendant as his employer or as having issued him a Form W2 or Form

1099. Instead, Plaintiff submitted tax forms attesting that his income was derived from his sole

proprietorship as an orthopedic surgeon with a business address in Monte Carlo, Monaco. He

claimed $224,727.00 in business-related expenses for his sole proprietorship during the year he

provided services for Defendant.

          On December 27, 2018, Defendant’s legal counsel sent a letter to LocumTenens providing

notice that Defendant wanted to exercise its right to terminate its scheduled services with Plaintiff

under the contract, effective in 30 days. Doc. 55-8. A few months later, Plaintiff filed a charge

with the Equal Employment Opportunity Commission (“EEOC”) against Defendant alleging that

Defendant discriminated and retaliated against him based on his race, religion, and/or national

original. The EEOC dismissed the charge for lack of jurisdiction and “no employee/employer

relationship.” Plaintiff subsequently filed this lawsuit.

II.       STANDARD

          Summary judgment is appropriate if there is “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the initial burden of establishing the absence of a genuine issue of fact. Celotex Corp. v.



5
      Defendant’s Bylaws provide that a physician may receive locum tenens privileges for a period not to exceed four
      months or 120 days of continuous service. If a locum physician exceeds that time, he or she must apply for full
      staff privileges.




                                                          4
       Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 5 of 12




Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the nonmovant to demonstrate that

genuine issues remain for trial. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586-87 (1986). Courts view the facts and any reasonable inferences in a light most favorable

to the non-moving party. Henderson v. Inter-Chem Coal Co., 41 F.3d 567, 569 (10th Cir. 1994).

An issue of material fact is genuine if a “reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A “scintilla” of evidence in

support of the plaintiff’s position is insufficient because “there must be evidence on which the jury

could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

III.    ANALYSIS

        Plaintiff alleges race, religion, and national-origin discrimination under Title VII and

alleges unlawful retaliation under K.S.A. § 65-442(a) and/or public policy. Doc. 1 at 4-5.

Defendant argues that all Plaintiff’s claims require Plaintiff to show that Defendant was his

employer. Because Plaintiff was an independent contractor and cannot show that Defendant was

his employer, Defendant contends it is entitled to summary judgment on all claims. The Court

agrees that no reasonable jury could find that Defendant was Plaintiff’s employer and grants the

motion.

        A.     Defendant is entitled to summary judgment on Plaintiff’s Title VII claims
               because the uncontroverted evidence establishes that Defendant was not
               Plaintiff’s employer.

        Plaintiff asserts three discrimination claims under Title VII. This statute prohibits an

employer from discriminating against an employee because of the employee’s race, color, religion,

sex, or national origin. 42 U.S.C. § 2000e-2(a)(1). The statute defines “employee” as “an

individual employed by an employer.” Id. at § 2000e(f). And it defines “employer” as a “person .

. . who has fifteen or more employees” during a specified time. Id. at § 2000e(b).




                                                 5
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 6 of 12




        This circular definition essentially leaves “employee” undefined as far as an employee is

distinguished from an independent contractor. And the parties agree that Title VII covers

employees but does not cover independent contractors. Thus, the principal issue before the Court

is determining whether Plaintiff was employed by Defendant and covered by Title VII or was an

independent contractor and not so covered.

        To help fill this definitional void, the Tenth Circuit commonly uses the hybrid test to

distinguish an employee from an independent contractor. Knitter v. Corvias Military Living, 758

F.3d 1214, 1225 (10th Cir. 2014).6 This test focuses on the employer’s right to control the “means

and manner” of the worker’s performance. Id. But it also looks at other factors including:

                  (1) the kind of occupation at issue, with reference to whether the
                  work usually is done under the direction of a supervisor or is done
                  by a specialist without supervision; (2) the skill required in the
                  particular occupation; (3) whether the employer or the employee
                  furnishes the equipment used and the place of work; (4) the length
                  of time the individual has worked; (5) the method of payment,
                  whether by time or by job; (6) the manner in which the work
                  relationship is terminated; (7) whether annual leave is afforded; (8)
                  whether the work is an integral part of the business of the employer;
                  (9) whether the worker accumulates retirement benefits; (10)
                  whether the employer pays social security taxes; and (11) the
                  intention of the parties.

Lambertsen v. Utah Dep’t of Corr., 79 F.3d 1024, 1028 (10th Cir. 1996). In analyzing these factors,

no single factor is conclusive, and courts must look at the totality of the circumstances surrounding

the working relationship between the parties. Id.

        After considering these factors and the totality of the circumstances, the Court concludes

that no reasonable jury could find Plaintiff was an employee of Defendant. The occupation is



6
    Plaintiff does not reference the hybrid test, and instead contends that the proper criteria are set forth in Section 2-
    III of the EEOC Compliance Manual. See Doc. 55 at 9-10. But this is merely a technical disagreement, not a
    substantive one. Although worded differently, the factors quoted in the parties’ respective briefs are substantially
    similar. The Court therefore uses the hybrid test endorsed by the Tenth Circuit.




                                                            6
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 7 of 12




orthopedic surgeon, which is a highly skilled occupation that is performed by specialists. Plaintiff

has 22 years of experience, is board certified, has been licensed in eleven states, and agrees that

he had complete autonomy in determining what work needed to be done for his patients. See also

Doc. 26-1 at § 7.0 (stating that all “medical healthcare, or clinical decisions or actions shall be

solely those of [Plaintiff]”). And, unlike all its employed physicians, Defendant did not have a

written employment agreement with Plaintiff.

       Instead, the only written contract is between Defendant and LocumTenens for the provision

of services by LocumTenens’s independent contractors. Defendant contacted LocumTenens about

a short-term placement for an orthopedic surgeon. Plaintiff then performed services at Defendant

for approximately one year before Defendant contacted LocumTenens to terminate its scheduled

services with Plaintiff. During this year, Plaintiff was paid by LocumTenens (not Defendant), and

Defendant scheduled Plaintiff’s shifts through LocumTenens (not Plaintiff). Plaintiff did not

receive any benefits from Defendant such as health and dental insurance, retirement benefits, or

paid time off. And both Plaintiff and Defendant treated Plaintiff’s taxes as if Plaintiff was an

independent contractor. Specifically, Defendant did not withhold any taxes that were incident to

an employment relationship and Plaintiff attested in his tax returns that his income derived from

his sole proprietorship. These facts are core incidents that are inconsistent with employee status.

See Levitin v. Nw. Comm. Hosp., 923 F.3d 499, 501-02 (7th Cir. 2019); Oestman v. Nat’l Farmers

Union Ins. Co., 958 F.2d 303, 306 (10th Cir. 1992).

       Plaintiff contends there are facts indicating otherwise and focuses most heavily on (1) his

use of Defendant’s tools and premises, (2) his work being part of Defendant’s business, and (3)




                                                 7
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 8 of 12




Defendant’s control over the number of hours he worked.7 But these facts are not reliable indicators

of employee status in this industry and do not alter the outcome.

        First, Plaintiff did use Defendant’s tools and premises for his work. But his use of such

items is inherent in the medical field. See Alexander v. Avera St. Luke’s Hosp., 768 F.3d 756, 763

(8th Cir. 2014) (explaining that the “location of the work, and source of equipment and staff are

not indicative of employee status because all hospital medical staff . . . must work inside the

hospital using its equipment”); Cilecek v. Inova Health Sys. Servs., 115 F.3d 256, 262 (4th Cir.

1997) (explaining that whether “a doctor specializing in emergency medicine is an employee of

the hospital or simply has privileges at the hospital, he must, in almost every case, use emergency

room facilities provided by the hospital” to render his services); Tsosie v. United States, 452 F.3d

1161, 1164 (10th Cir. 2006) (noting that a physician is unlikely to “carry all relevant medical

instruments in a black satchel” and is expected to “make full use of the hospital’s physical

facilities” when performing services). Thus, this fact is not a reliable indicator of employee status

in this case.

        Second, Plaintiff’s work was part of Defendant’s business. But, just like the above, so too

is the work performed by an orthopedic surgeon (or any physician) who simply has privileges at

Defendant. This fact is also not a reliable indicator of employee status in this case. See Cilecek,

115 F.3d at 262 (noting that some aspects of a physician’s work are the same regardless of whether

the physician is an employee or an independent contractor).




7
    Plaintiff lists twelve separate arguments in his opposition. Doc. 55 at 10-11. The three principal arguments
    identified by the Court capture, respectively, points 1-3, points 9-10, and points 6 and 11. Plaintiff’s remaining
    points are discussed below. In addition, both parties include facts in their statement of facts that are not referenced
    in their argument section. The Court will not construct additional arguments for either party based on these facts
    and limits its review to the arguments advanced and supported by the parties.




                                                            8
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 9 of 12




        Third, Defendant, in a sense, ultimately determined the number of hours Plaintiff worked.

Defendant would contact LocumTenens about shifts for which it needed coverage. And

LocumTenens, not Defendant, would then contact Plaintiff about availability. So Defendant

controlled the maximum number of hours Plaintiff could work in that Plaintiff could not work

unless Defendant requested coverage from LocumTenens. But Plaintiff could also turn down

shifts. And although it is true that Plaintiff worked exclusively for Defendant during the relevant

time, there is no evidence that Defendant required Plaintiff to work exclusively for Defendant.

Rather, the uncontroverted evidence is that Plaintiff was licensed in several states and had

privileges at other hospitals.

        The additional arguments advanced by Plaintiff do not advance his case either.8 Plaintiff

argues Defendant had the right to assign additional work to him. But that argument is not supported

by the record. It is true that Plaintiff worked at Defendant for a year, but that is not a particularly

enduring relationship and it is undisputed that Defendant used a locum provider while it searched

for permanent coverage for the position. Plaintiff argues he was paid per shift or assignment, but

the specific details of Plaintiff’s pay are not part of the record. The only record information is that

the amount of compensation Plaintiff received from LocumTenens “was based on” how much he

worked. Doc. 55-3. It is true that Plaintiff could not hire or fire nurses or other hospital employees,

but it seems this fact supports a determination that Plaintiff was not an employee. Finally,

Defendant ended the relationship by notifying LocumTenens under the terms of Defendant’s

contract with LocumTenens. Again, because Defendant did not directly terminate Plaintiff’s




8
    Doc. 55 at 10-11 (arguments 4, 5, 7, 8, and 12).




                                                       9
     Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 10 of 12




employment and, instead, had to notify a third party with 30-day advance notice, this fact suggests

Plaintiff was not an employee.9

        After examining the relationship, the Court is left with the distinct conclusion that

Defendant was not Plaintiff’s employer and that no reasonable jury could conclude otherwise.

Plaintiff is a highly skilled surgeon. Defendant retained his services under its contract with

LocumTenens. Plaintiff was paid, taxed, and received benefits like an independent contractor. And

most importantly, Plaintiff retained complete autonomy in determining treatment decisions for his

patients. Indeed, there is no evidence that Defendant mandated procedures, dictated medicines, or

otherwise micromanaged Plaintiff’s care of his patients. Although he used Defendant’s equipment

and staff to care for his patients, this is not unique to employees in this industry. Because this

relationship had the hallmarks of an independent contractor and not an employee, Plaintiff is

outside the ambit of Title VII’s antidiscrimination provisions. See, e.g., McGhee v. United States,

2014 WL 896748 (W.D. Va. 2014) (holding that doctors who contracted with LocumTenens.com,

LLC and were assigned to work temporarily as locum physicians were independent contractors

and not the hospital’s employees); Faris v. United States, 2014 WL 866485 (W.D. Va. 2014)

(same); Henry v. Adventist Health Castle Med. Ctr., 970 F.3d 1126 (9th Cir. 2020) (concluding

that surgeon was not an employee); Levitin v. Nw. Cmty. Hosp., 923 F.3d 499 (7th Cir. 2019)

(concluding that physician with practice privileges was not an employee); Avera St. Luke’s Hosp.,

768 F.3d at 762-63 (same); Cilecek, 115 F.3d at 261-63 (same); Alexander v. Rush N. Shore Med.



9
    Plaintiff relies on just one case to argue that he is an employee. Jaffrey v. PorterCare Adventist Health Sys., 2017
    WL 5624572 (D. Colo. 2017). But, as Plaintiff concedes, the court does not discuss the plaintiff’s status as an
    employee. And the Court disagrees that Jaffrey inferred or recognized that the plaintiff was an employee. Rather
    the plaintiff in Jaffrey alleged that he was “discussing a contract position whereby he would work [for defendant]
    as an employee of the practice,” but that he was subject to age discrimination and ceased working for defendant
    as a locum physician before said discussion materialized. Id. at *1 (emphasis added). Thus, Jaffrey does not
    establish that locum physicians should be considered employees.




                                                          10
     Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 11 of 12




Ctr., 101 F.3d 487, 493 (7th Cir. 1996) (concluding physician was not an employee in part because

he exercised independent discretion in patient care). Accordingly, the Court grants summary

judgment to Defendant on Plaintiff’s Title VII claims.

       B.      Defendant is entitled to summary judgment as to Plaintiff’s state-law
               retaliation claim because Plaintiff was not Defendant’s employee.

       Plaintiff’s only remaining claim is retaliation under Kansas state law. Defendant argues

that this claim fails for the same reasons because Kansas law limits retaliation claims to employees.

Because Plaintiff was not Defendant’s employee, Defendant argues summary judgment is

warranted. Doc. 54 at 12. The Court agrees.

       In Kansas, a claim for retaliation is an exception to the State’s employment-at-will doctrine,

“which allows employers to terminate employees for good cause, for no cause, or even for wrong

cause.” Goodman v. Wesley Med. Ctr., L.L.C., 78 P.3d 817, 821 (Kan. 2003) (emphasis added).

As an exception to the employment-at-will doctrine, “the tort has not been expanded to cover

situations outside the traditional employee-employer relationship.” Hand v. Walnut Valley Sailing

Club, 2011 WL 1113730, at *2 (D. Kan. 2011); see also Zinn v. McKune, 143 F.3d 1353, 1360

(10th Cir. 1998) (affirming rejection of plaintiff’s whistleblower retaliation claim because

defendant was not plaintiff’s employer under state law).

       Kansas courts principally use the “right to control” test to determine whether a worker is

an independent contractor or employee. Olds-Carter v. Lakeshore Farms, Inc., 250 P.3d 825, 833

(Kan. Ct. App. 2011). This test asks who has the right to direct what work will be done and when

and how the work will be performed. Id. Although worded differently, the right-to-control test

focuses on the same issues as the Tenth Circuit’s hybrid test, and the parties agree that the analysis

is the same under both tests. Thus, for all the reasons discussed above, see supra Section III.A.,




                                                 11
      Case 5:19-cv-04080-HLT-ADM Document 64 Filed 10/23/20 Page 12 of 12




the Court concludes that Defendant was not Plaintiff’s employer under Kansas law and that no

reasonable jury could conclude otherwise.

         Plaintiff attempts to avoid this ruling by arguing that his retaliation claim is alternatively

brought under K.S.A. § 65-442(a), which he explains does not require an employee-employer

relationship.10 But this argument overlooks that his claim remains a retaliation claim and that,

under state law, such claims are an exception and are limited to the employee-employer context.

Plaintiff does not cite case law to the contrary, and K.S.A. § 65-442(a) does not change this

outcome or modify the exception. Instead, this statute and the other one cited by Plaintiff outline

immunities or protections available to an employer. See K.S.A. § 65-442(a) (providing limited

liability for medical care facilities and certain officials if such member acted in good faith); K.S.A.

§ 65-4909 (providing limited liability for certain health care providers for any good-faith

investigations or communications regarding the quality, quantity or cost of care being given

patients). Stated differently, these statutes further limit when an employee can bring a retaliation

claim and do not expand it. Thus, this argument does not save Plaintiff’s claim.

         THE COURT THEREFORE ORDERS that Defendant’s Motion for Summary Judgment

(Doc. 53) is GRANTED. Judgment is to be entered for Defendant on all claims.

         IT IS SO ORDERED.

         Dated: October 23, 2020                                /s/ Holly L. Teeter
                                                                HOLLY L. TEETER
                                                                UNITED STATES DISTRICT JUDGE




10
     The Court questions whether this argument is timely or preserved. At various points throughout this case, the
     parties have indicated that the employer-employee relationship is dispositive. For Plaintiff to now argue otherwise
     seems inconsistent with how this case has been presented.




                                                          12
